ORDER
LIBERO D. MAROTTA of EDGEWATER, who was admitted to the bar of this State in 1955, having pleaded guilty to one count of obstruction of the administration of justice, in violation of 18 U.S.C.A. §§ 1503 and 2, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), LIBERO D. MAROTTA is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that LIBERO D. MAROTTA be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that LIBERO D. MAROTTA comply with Rule 1:20-20 dealing with suspended attorneys.